Case 8:20-cv-01665-KKM-AAS Document 53 Filed 02/09/21 Page 1 of 10 PageID 438




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

J. LAFLEUR, AMBER GREY, LINDSEY
RELUE, JOSHUA HARKNESS, STACEY
LEE FIELD, NICK CAPPS, and ALYSSA
COATES on behalf of themselves and
other individuals similarly situated,

                Plaintiffs,

v.                                    CASE NO. 8:20-CV-01665-KKM -AAS

STATE UNIVERSITY SYSTEM OF
FLORIDA; et. al.,

                Defendants.
                                      /

        DEFENDANTS’ MOTION TO COMPEL RULE 26 DISCLOSURES
               AND WRITTEN DISCOVERY RESPONSES

        Defendants, by and through their undersigned counsel, hereby move to

compel plaintiffs to provide a computation of damages as required by Rule

26(a)(1)(A)(iii), and to provide answers to defendants’ Interrogatory No. 7. The

grounds upon which the instant motion is based is set forth in the following

Supporting Memorandum of Law.




ACTIVE 55119540v1
Case 8:20-cv-01665-KKM-AAS Document 53 Filed 02/09/21 Page 2 of 10 PageID 439




                      SUPPORTING MEMORANDUM OF LAW

                                               I.

                             PRELIMINARY STATEMENT

        1.      The plaintiffs filed this action on July 21, 2020. [Doc. 1]. On August

24, 2020, the plaintiffs filed their First Amended Class Action Complaint. [Doc.

15].

        2.      On December 2, 2020, plaintiffs served Plaintiff’s Initial Rule 26(a)(1)

Disclosures.        With respect to the damages disclosure required by Rule

26(a)(1)(A)(iii), plaintiffs stated as follows:

        Pro-rata shares of the tuition and mandatory fees paid by Plaintiffs and
        the putative Class Members for educational services and experiences not
        received as a result of Defendants response to the Coronavirus Pandemic.
        Plaintiffs are unable to calculate a more precise amount until records that
        are solely in the possession, custody, or control of Defendants are
        produced. Plaintiffs reserve the right to supplement this response with a
        damage model at an appropriate time when discovery has been
        completed.


        3.      On December 18, 2020, defendants served identical sets of

interrogatories on the seven plaintiffs. Interrogatory No. 7 stated:

        7. Please describe in complete detail each item of damage you contend
        you sustained. Include in your answer: (i) the nature and amount of
        damage, including, without limitation, whether the damage being
        claimed is actual or statutory; (ii) the factual basis for each item of damage;
        (iii) an explanation of how you computed each item of damage, including
        any mathematical formula used; and (iv) the identity of any documents

                                               2
ACTIVE 55119540v1
Case 8:20-cv-01665-KKM-AAS Document 53 Filed 02/09/21 Page 3 of 10 PageID 440




        and/or electronically stored data reviewed, relied upon and/or supporting
        your damage calculation.


        4.      Plaintiffs served their responses to defendants’ interrogatories on

January 19, 2021. Each of the seven plaintiffs responded to Interrogatory No. 7 as

follows:

        Response No. 7: Plaintiff [ ] objects to the extent that this interrogatory
        is premature in that it seeks legal conclusions and expert discovery that
        has not yet been completed, including the production of all financial
        record from the Defendants reflecting the accounting procedures in place
        during Plaintiff’s enrollment and such records from each semester.
        Notwithstanding these objections, Plaintiff has not yet calculated the
        exact damages she suffered from Defendant’s wrongful conduct because
        they are not yet in possession of the necessary information, including
        precise amount of class members, details on the precise closure dates and
        locations, the total amount of tuition and fees retained by Defendant, and
        other material information reflecting the services actually available to the
        Plaintiff. However, Plaintiff claims damages in the amount of the pro-
        rated tuition and fees she paid for in-person education and on-campus
        services but did not receive. Plaintiff also seeks to recover her attorneys’
        fees and costs incurred in this litigation as well as the other relief outlined
        in the Amended Complaint.

                                               II.

                                        ARGUMENT

        Rule 26(a)(1)(A)(iii) provides, in relevant part: “[A] party must, without

awaiting a discovery request, provide the other parties . . . a computation of each

category of damages claimed by the disclosing party – who must also make

available for inspection and copying under Rule 34 the documents or other


                                               3
ACTIVE 55119540v1
Case 8:20-cv-01665-KKM-AAS Document 53 Filed 02/09/21 Page 4 of 10 PageID 441




evidential material, unless privileged or protected from disclosure, on which each

computation is based, including materials bearing on the nature and extent of

injuries suffered. . . .”

        “[T]o comply with the initial disclosure requirements of Rule 26, parties

must perform ‘some analysis,’ and cannot rely on general statements.” Boldstar

Tech., LLC v. Home Depot USA, Inc., 2008 U.S. Dist. LEXIS 125859 at *2 (S.D. Fla.

Feb. 28, 2008); McBride v. Coats, 2007 U.S. Dist. LEXIS 79028 at *1 (M.D. Fla. Oct. 24,

2007) (the Rule’s computation provision requires plaintiff perform some analysis

and provide more than a mere “lump sum statement” of alleged damages).

        Rule 26(a(1)(E) identifies “unacceptance excuses” for nondisclosure.             It

provides that “[a] party is not excused from making its disclosures because it has

not fully investigated the case or because it challenges the legal sufficiency of

another party’s disclosures or because another party has not made its disclosures.”

Fed.R.Civ.P. 26(a)(1)(E).

        Moreover, Rule 11 requires a factual basis to support a claim for damages at

the time a complaint is filed. As noted in Moore’s Federal Practice:

        A party claiming damages must, of course, have some evidence that an
        injury occurred and some basis for calculating the damages the party
        suffered as a result of that injury before filing suit. The party making such
        a claim, therefore, has the obligation, when it makes its initial disclosures,
        to disclose to the other parties the best information then available to it
                                               4
ACTIVE 55119540v1
Case 8:20-cv-01665-KKM-AAS Document 53 Filed 02/09/21 Page 5 of 10 PageID 442




        concerning that claim, however limited and potentially changing it may
        be.

6 Moore’s Federal Practice, ¶ 26.22 [4][c][ii] (3d ed. 2004); see also Woods v. Demmer

Corp., 2010 U.S. Dist. LEXIS 37741 at *2 (W.D. Mich. Apr. 16, 2010) (“[t]he very fact

that plaintiff has represented to the court in his complaint that his damages ‘are in

excess of $50,000’ suggests that he has a reasonable basis for that assertion, see Rule

11(b), and that he can supply that computation and identify any documents

supporting it”).

        Here, plaintiffs have failed to comply with the requirements of Rule

26(a)(1)(A)(iii). They have completely failed to provide defendants with any

computation of damages or documents and supporting such computation.

        Plaintiffs’ assertion that they are unable to calculate their damages - - - at all

- - - until defendants produce records is an “unacceptable excuse” under Rule

26(a)(1)(E). See American Enterprises Collision Center, Inc. v. Travelers Property and

Casualty Co. of America, 2010 WL 11507335, at *3 (M.D. Fla. Sept. 17, 2010) (rejecting

Rule 26(a)(1)(A)(iii) response stating: “[t]he exact amount of the coverage has not

yet been computed”); Peninsula Group Capital Corp. v. Greater Orlando Aviation

Authority, 2010 U.S. Dist. LEXIS 150243 at *3 (M.D. Fla. June 17, 2010) (“although

estimates are often necessary in lieu of the precise damage calculation, they do not

                                             5
ACTIVE 55119540v1
Case 8:20-cv-01665-KKM-AAS Document 53 Filed 02/09/21 Page 6 of 10 PageID 443




preclude a party from complying with the rule”); Beach-Mathura v. American

Airlines, Inc., 2008 U.S. Dist. LEXIS 94017 (S.D. Fla. Nov. 10, 2008) (rejecting Rule

26(a)(1)(A)(iii) response that the computation of damages “cannot be reached at

this time”); Dixon v. Bankhead, 2000 U.S. Dist. LEXIS 23497 at *1 (N.D. Fla. Dec. 20,

2000) (“[t]hat Defendant had the records does not comply with the requirement

that Plaintiff provide a computation”).

        Moreover, plaintiffs’ assertion is simply not true. The plaintiffs can be

reasonably expected to know what classes they attended in Spring 2020 and

Summer 2020 and what tuition and fees they paid for those semesters. After all,

Paragraph Nos. 37-43 of the Amended Complaint delineates the specific amounts

each plaintiff paid for tuition and fees for those semesters.

        Simply put, defendants should not be left to guess as to plaintiffs’ damages

claims. Either plaintiffs have claims for damages or they do not. If plaintiffs do in

fact have claims for damages, they are obligated to comply with Rule 26 and

provide a computation for each category of damages as well as any supporting

documents. See Hopper v. Mitsubishi USA, Inc., 2006 WL 8439378 at *4 (M.D. Fla.

Mar. 24, 2006) (compelling adequate damages disclosures and interrogatory




                                          6
ACTIVE 55119540v1
Case 8:20-cv-01665-KKM-AAS Document 53 Filed 02/09/21 Page 7 of 10 PageID 444




responses and observing that Rule 26 disclosures are required so defendant is not

“left to guess as to the elements of [p]laintiff’s claimed damages”).

        Plaintiffs’ responses to Interrogatory No. 7 are similarly unresponsive and

evasive, and plaintiffs should be required to provide adequate responses to that

interrogatory. See LeBlanc v. Unified CCR Partners, G.P., 2007 U.S. Dist. LEXIS 62141

at *1 (M.D. Fla. 2007) (granting motion to compel plaintiff to respond to

interrogatory regarding damages and stating: “Defendant is entitled to such

information in order to prepare for any settlement discussions, mediation, and

trial of this cause…”); Border Collie Rescue, Inc. v. Ryan, 2005 U.S. Dist. LEXIS 5983

at *2 (M.D. Fla. Mar. 15, 2005) (interrogatory requesting details regarding

plaintiffs’ alleged damages deemed permissible); Ilerol Trucking, Inc. v FedEx

Ground Package System, Inc., 2008 U.S. Dist. LEXIS 27471 *1 (S.D. Fla. 2008)

(compelling plaintiff to respond to interrogatory requesting “a detailed damages

calculation including the total amount sought, the factual basis for the amount and

a description of the documents upon which the calculation was based”).




                                          7
ACTIVE 55119540v1
Case 8:20-cv-01665-KKM-AAS Document 53 Filed 02/09/21 Page 8 of 10 PageID 445




                                        III.

                                  CONCLUSION

        For the foregoing reasons, defendants respectfully request that the Court

enter a Order compelling the plaintiffs to provide a computation of each category

of damages and provide supporting documents, as required by Rule

26(a)(1)(A)(iii), and to provide answers to Interrogatory No. 7.

                      LOCAL RULE 3.01(g) CONCILIATION

        Undersigned counsel hereby certifies that he has conferred with plaintiffs’

counsel in a good faith effort to resolve the issues raised by this motion, through a

conference call conducted on January 28, 2021, through follow-up e-mails, and

through correspondence dated February 8, 2021, but the parties have been unable

to resolve such issues.

                                               Respectfully submitted,

                                               /s/ Richard C. McCrea, Jr.
                                               Richard C. McCrea, Jr.
                                               Florida Bar No. 351539
                                               Email: mccrear@gtlaw.com
                                               Cayla M. Page
                                               Email: pagec@gtlaw.com
                                               Florida Bar No. 1003487
                                               GREENBERG TRAURIG, P.A.
                                               101 E. Kennedy Boulevard
                                               Suite 1900

                                         8
ACTIVE 55119540v1
Case 8:20-cv-01665-KKM-AAS Document 53 Filed 02/09/21 Page 9 of 10 PageID 446




                                             Tampa, FL 33602
                                             (813) 318-5700 – Telephone
                                             (813) 318-5900 – Facsimile
                                             Attorney for Defendants

                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 9, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to:

                               Michael James Pascucci
                               Joshua Harris Eggnatz
                            EGGNATZ PASCUCCI, P.A.
                            7450 Griffin Road, Suite 230
                                Davie, FL 33314-4104
                            mpascucci@justicearned.com
                             jeggnatz@justicearned.com

                                   Jason P. Sultzer
                                    (Pro Hac Vice)
                                  Jeremy P. Francis
                                    (Pro Hac Vice)
                                   Adam Gonnelli
                              (Pro Hac Vice Pending)
                        THE SULTZER LAW GROUP, P.C.
                          85 Civic Center Plaza, Suite 104
                             Poughkeepsie, NY 12601
                         sultzerj@thesultzerlawgroup.com
                         francisj@thesultzerlawgroup.com
                        Gonnellia@thesulzterlawgroup.com

                                   Brett R. Cohen
                               (Pro Hac Vice Pending)

                                         9
ACTIVE 55119540v1
Case 8:20-cv-01665-KKM-AAS Document 53 Filed 02/09/21 Page 10 of 10 PageID 447




                               Jeffrey K. Brown
                            (Pro Hac Vice Pending)
                             Michael K. Tompkins
                            (Pro Hac Vice Pending)
                          LEEDS BROWN LAW, P.C.
                       One Old Country Road, Suite 347
                             Carle Place, NY 11514
                         bcohen@leedsbrownlaw.com
                        jbrownl@leedsbrownlaw.com
                       mtompkins@leedsbrownlaw.com

                                           /s/ Richard C. McCrea, Jr.
                                                        Attorney




                                      10
 ACTIVE 55119540v1
